DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/839,135 filed on 3 April 2020.
Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards facilitating a lending and/or leasing transaction carried out by the various computer-related devices or components of merely collecting, communicating (transmitting), calculating data and/or information associated with the performance of a financial transaction (e.g., lending, leasing) in an automated manner.

Claim 1 is directed to the abstract idea of using rules and/or instructions in order to facilitate a financial-related transaction (e.g., lending/leasing) in an automated manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; marketing or sales activity; following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “… communicat[ing] with the vehicle; … collect[ing] the battery's full charge capacity from the vehicle … and determin[ing] the lending fee according to the collected full charge capacity”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “communication device”, “processor”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions in order to facilitate a financial-related transaction (e.g., lending/leasing) in an automated manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions in order to facilitate a financial-related transaction (e.g., lending/leasing) in an automated manner using computer technology (e.g. processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.



In addition, the claim fails to recite the hardware and/or devices necessary to enable the method steps being implemented by said ‘computer system’ to realize any functionality and it is unclear that the scope of such terms are limited to hardware, as is interpreted by those skilled in the art. Implementation by a computer system may be broadly interpreted to include implementation by non-hardware devices or apparatus such as software or program instructions which are not statutory.

Dependent claims 2-10 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under U.S.C. 103(a) as being unpatentable over Muzaffer, US 9,608,460 (“Muzaffer”), in view of Agassi et al., US 2011/0071932 (“Agassi”).

Re Claim 1: Muzaffer discloses a server that manages a lending fee paid by a user for lending a battery mountable on a vehicle for traveling, comprising: 

a communication device that communicates with the vehicle; (Abstract; C1 L36-40; C3 L13-36)

With regard to the limitation comprising:

a processor that collects the battery's full charge capacity from the vehicle via the communication device and determines the lending fee according to the collected full charge capacity. 
Agassi makes this teaching in a related endeavor (¶¶[0041, 0133, 0172-0173]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agassi with the invention of Muzaffer as disclosed above for the motivation of facilitating cost-effective management of vehicular resources. 

Re Claim 2: Muzaffer in view of Agassi discloses the server according to claim 1. Muzaffer doesn’t explicitly disclose: 

further comprising a fee charging device that charges the user with the lending fee determined by the processor after the battery is lent for a predetermined period of time or after the vehicle travels a predetermined distance. 
Agassi makes this teaching in a related endeavor (¶¶[0009, 0029, 0035-0036, 0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agassi with the invention of Muzaffer as disclosed above for the motivation of facilitating cost-effective management of vehicular resources. 

Re Claim 3: Muzaffer in view of Agassi discloses the server according to claim 1. Muzaffer further discloses:

wherein the processor provides the user via the communication device with the lending fee determined by the processor. (Abstract; C1 L36-40; C3 L13-36)
Re Claim 4: Muzaffer in view of Agassi discloses the server according to claim 1. Muzaffer doesn’t explicitly disclose:

wherein the processor decreases the lending fee as the battery's full charge capacity decreases. 
Agassi makes this teaching in a related endeavor (¶¶[0084, 0104, 0133, 0172-0174, 0181). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agassi with the invention of Muzaffer as disclosed above for the motivation of facilitating cost-effective management of vehicular resources. 

Re Claim 5: Muzaffer in view of Agassi discloses the server according to claim 4. Muzaffer doesn’t explicitly disclose:

wherein the processor keeps the lending fee after the battery's full charge capacity falls below a predetermined amount. 
Agassi makes this teaching in a related endeavor (¶¶[0084, 0104, 0133, 0172-0174, 0181). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agassi with the invention of Muzaffer as disclosed above for the motivation of facilitating cost-effective management of vehicular resources. 

Re Claim 6: Muzaffer in view of Agassi discloses the server according to claim 4. Muzaffer doesn’t explicitly disclose:

wherein when the battery's full charge capacity falls below a predetermined amount, the processor sets the lending fee to be higher than when the battery's full charge capacity exceeds the predetermined amount. 
Agassi makes this teaching in a related endeavor (¶¶[0084, 0104, 0133, 0169, 0172-0174, 0181). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agassi with the invention of Muzaffer as disclosed above for the motivation of facilitating cost-effective management of vehicular resources. 

Re Claim 7: Muzaffer in view of Agassi discloses the server according to claim 1. Muzaffer doesn’t explicitly disclose:

wherein the processor provides the user with first information about when the lending fee will be changed before the lending fee is changed. 
Agassi makes this teaching in a related endeavor (¶¶[0084, 0104, 0133, 0169, 0172-0174, 0181). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Re Claim 8: Muzaffer in view of Agassi discloses the server according to claim 1. Muzaffer further discloses:

wherein the processor provides the user with second information for increasing an electric vehicle (EV) travel distance for which the vehicle can travel using power stored in the battery, determined based on a status of use of the battery by the user. (C9 L15-17) 
Re Claim 9: Muzaffer in view of Agassi discloses the server according to claim 8. Muzaffer further discloses:

wherein the second information is information about a recommended charging frequency of the battery, determined based on a travel distance per day of the vehicle and the EV travel distance. (C7 L43-67) 
Re Claim 10: Muzaffer in view of Agassi discloses the server according to claim 8. Muzaffer further discloses:

wherein the second information is information about a recommended charging manner of the battery including timer charging performed according to a time schedule, determined based on a time for which the battery is left with an SOC of the battery being higher than a reference value. (C7 L43-67; C8 L34-38) 
Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 1.


Conclusion

Claims 1-11 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692